ACCEPTED
                                                                06-15-00031-CV
                                                     SIXTH COURT OF APPEALS
                                                           TEXARKANA, TEXAS
                                                           9/21/2015 5:02:01 PM
                                                               DEBBIE AUTREY
                                                                         CLERK

              No. 06-15-00031-CV

                 IN THE                   FILED IN
                                   6th COURT OF APPEALS
        COURT OF APPEALS FOR THE     TEXARKANA, TEXAS
SIXTH SUPREME JUDICIAL DISTRICT OF TEXAS
                                   9/21/2015 5:02:01 PM
          AT TEXARKANA, TEXAS          DEBBIE AUTREY
                                             Clerk


           DOUGLAS B. MOSELEY,

                   Appellant,

                       vs.

             SHERRIE ARNOLD,

                   Appellee.



       Appeal from the 71st District Court
          of Harrison County, Texas
            Honorable Brad Morin



       CERTIFICATE OF COMPLIANCE
      COMES NOW Douglas B. Moseley, Appellant in the above-captioned

proceeding, and respectfully submits this Certificate of Compliance concerning his

Appellant’s Brief filed in the above-captioned case on September 11, 2015.

      1.    The Appellant’s brief complies with the type-volume limitation of

Tex. App. P. 9.4(i)(2)(B) because it contains 5,855 words, excluding the parts of

the brief exempted by Tex. R. App. P. 9.4(i)(1).

                                      Respectfully submitted,

                                      /s/ Gerrit M. Pronske
                                      Gerrit M. Pronske
                                      State Bar No. 16351640
                                      Melanie P. Goolsby
                                      State Bar No. 24059841
                                      PRONSKE GOOLSBY & KATHMAN, P.C.
                                      15305 Dallas Parkway, Suite 300
                                      Addison, Texas 75001
                                      (214) 658-6500 – Telephone
                                      (214) 658-6509 – Telecopier
                                      Email: gpronske@pgkpc.com
                                      Email: mgoolsby@pgkpc.com

                                      ATTORNEYS FOR THE APPELLANT




                                         2
                         CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that, on September 21, 2015, I caused to be
served the foregoing pleading upon the counsel listed below via email and also via
the Court’s electronic transmission facilities.

Deane A. Searle
Searle & Searle, PC
P.O. Box 910
305 West Rusk Street
Marshall, Texas 75671
Email: dsearle54@gmail.com


                                             /s/ Gerrit M. Pronske
                                             Gerrit M. Pronske




                                         3